The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
           DETAILED ACTION
Status of Claims

Applicant’s arguments in the “Response After Final Action”, filed on 07/19/2022, is acknowledged and are deemed persuasive. 
This office action considers claims 1-6 pending for prosecution.

Reason for Allowances
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.
Regarding Claim 1: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “a metal oxide over a ferroelectric insulative material; the metal oxide consisting of one or more metal and oxygen, having a thickness of less than or equal to about 30 A and containing an oxygen concentration gradient throughout the thickness, a highest oxygen concentration being present along an interface between the metal oxide and the ferroelectric insulative material; and a metal-containing electrode over the metal oxide”, as recited in Claim 1, in combination with the remaining limitations of the claim.			
Claims 2-6, are allowed as those inherit the allowable subject matter from claim 1. 	
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.
Agarwal (US 6953721 B2; hereinafter Agarwal) 
Cuchiaro et al. (US 6225656 B1; hereinafter Cuchiaro) 
Kanaya et al. (US 20070052065 A1; hereinafter Kanaya) 
Nishida et al. (US 20170103988 A1; hereinafter Nishida) 
Fujimori et al. (US 20120313218 A1; hereinafter Fujimori) 
Prior Art Agarwal teaches an integrated circuitry includes a capacitor having a first capacitor electrode, a second capacitor electrode and a high K capacitor dielectric region received therebetween. The high K capacitor dielectric region has a high K substantially amorphous material layer and a high K substantially crystalline material layer ([Abstract]), wherein (Fig. 1+; C3 L10+) a semiconductor wafer fragment comprising a semiconductor substrate and overlying insulative layer, such as silicon dioxide; first capacitor electrode layer is formed over substrate; high K capacitor dielectric region is formed over first capacitor electrode layer. A second capacitor electrode layer, preferably the same as the first, is formed over high K capacitor dielectric region, such that high K capacitor dielectric region is received between electrode layers. High K capacitor dielectric region comprises a high K substantially crystalline material layer and a high K substantially amorphous material layer. But, Prior Art Agarwal does not expressly teach a metal oxide over a ferroelectric insulative material; the metal oxide consisting of one or more metal and oxygen, having a thickness of less than or equal to about 30 A and containing an oxygen concentration gradient throughout the thickness, a highest oxygen concentration being present along an interface between the metal oxide and the ferroelectric insulative material; and a metal-containing electrode over the metal oxide (claim 1).
Prior Art Cuchiaro teaches a protective layer in a ferroelectric integrated circuit contains small amounts of oxygen to protect ferroelectric oxide material against hydrogen degradation ([Abstract]), wherein (Fig. 1+; C4 L59+) an integrated circuit portion including a thin film of ferroelectric oxide material; and a protective layer located in a position to protect said ferroelectric oxide material from a reductive manufacturing process, said protective layer comprising oxygen forming an oxygen concentration gradient in said protective layer; wherein said protective layer comprises a lower region, a center region and an upper region such that said center region has an oxygen concentration of zero, and said lower region has an oxygen concentration in a range from one to three weight percent, and said upper region has an oxygen concentration in a range from one to three weight percent; wherein said concentration of oxygen in said lower and upper regions is about two weight percent. But, Prior Art Cuchiaro does not expressly teach a metal oxide over a ferroelectric insulative material; the metal oxide consisting of one or more metal and oxygen, having a thickness of less than or equal to about 30 A and containing an oxygen concentration gradient throughout the thickness, a highest oxygen concentration being present along an interface between the metal oxide and the ferroelectric insulative material; and a metal-containing electrode over the metal oxide (claim 1).
Prior Art Kanaya teaches a semiconductor device having ferroelectric capacitors, such as a ferroelectric random access memory (FeRAM) or a micro-electrical mechanical system (MEMS) ([0003]), wherein (Fig. 1+; [0018+]) a substrate; and a ferroelectric capacitor formed on the substrate, comprising a lower electrode, an upper electrode and a ferroelectric film interposed between the lower and upper electrodes, and the ferroelectric film having dented sidewalls from the sidewall surface of the upper electrode; a switching transistor provided on the substrate, and an interlayer insulating film provided on the substrate and covering the transistor, and in which the ferroelectric capacitor is provided on the interlayer insulating film; . But, Prior Art Kanaya does not expressly teach a metal oxide over a ferroelectric insulative material; the metal oxide consisting of one or more metal and oxygen, having a thickness of less than or equal to about 30 A and containing an oxygen concentration gradient throughout the thickness, a highest oxygen concentration being present along an interface between the metal oxide and the ferroelectric insulative material; and a metal-containing electrode over the metal oxide (claim 1).
Prior Art Nishida teaches an electronic device comprises a ferroelectric material having one or more crystalline structures. The one or more crystalline structures may comprise hafnium, oxygen, and one or more dopants. The one or more dopants are distributed in the ferroelectric material to form a first layer, a second layer, and a third layer. The second layer is positioned between the first layer and the third layer. Distribution of one or more dopants within the first layer, the second layer, and the third layer may promote a crystalline structure to have an orthorhombic phase ([Abstract]), wherein (Fig. 1+; [0012+]) a transitional metal oxide film, the film comprising a plurality of layers, wherein: the plurality of layers is defined by at least two dopants introduced in the crystal lattice of the transitional metal oxide film; the at least two dopants are distributed in the transitional metal oxide film so as to provide a dopant profile across the plurality of layers having a first region of the film with a higher concentration of a first dopant of the at least two dopants than a second dopant of the at least two dopants between regions of the film with a higher amount of the second dopant than the first dopant. But, Prior Art Nishida does not expressly teach a metal oxide over a ferroelectric insulative material; the metal oxide consisting of one or more metal and oxygen, having a thickness of less than or equal to about 30 A and containing an oxygen concentration gradient throughout the thickness, a highest oxygen concentration being present along an interface between the metal oxide and the ferroelectric insulative material; and a metal-containing electrode over the metal oxide (claim 1).
Prior Art Fujimori teaches a ferroelectric capacitor including a ferroelectric film as a capacitive film ([0002]), wherein (Fig. 1+; [0021+]) a ferroelectric film; a lower electrode in contact with one surface of the ferroelectric film; and an upper electrode in contact with the other surface of the ferroelectric film, wherein at least one of the upper electrode and the lower electrode has a stacked electrode structure in which one or more oxide conductive layers and one or more metal layers are stacked alternately, and the stacked electrode structure includes at least one of two or more oxide conductive layers and two or more metal layers; and wherein the stacked electrode structure includes at least two oxide conductive layers and at least one metal layer, and has a sandwich structure in which one metal layer is interposed between two adjacent oxide conductive layers. But, Prior Art Fujimori does not expressly teach a metal oxide over a ferroelectric insulative material; the metal oxide consisting of one or more metal and oxygen, having a thickness of less than or equal to about 30 A and containing an oxygen concentration gradient throughout the thickness, a highest oxygen concentration being present along an interface between the metal oxide and the ferroelectric insulative material; and a metal-containing electrode over the metal oxide (claim 1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OMAR F MOJADDEDI/Examiner, Art Unit 2898